Citation Nr: 0635112	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-22 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from May 1944 to May 1946.  
His DD 214 reflects that he was awarded the Combat 
Infantryman Badge, the EAME Theater Ribbon with two Bronze 
Stars, with the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, in pertinent part, denied the 
veteran's claim for entitlement to service connection for 
tinnitus.  The veteran appealed the RO's decision to the 
Board, which, in a March 2004 decision, also denied the 
veteran's claim.  The veteran subsequently appealed the 
Board's denial to the Court of Appeals for Veterans Claims 
(Court), which in a July 2005 Order, remanded the claim back 
to the Board for compliance with the instructions found in 
the June 2005 Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2006).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2006).  

The record reflects that the veteran underwent a VA 
audiological examination in June 2002, in which the examiner 
opined that "more likely than not [the veteran's] present 
tinnitus occurred post military."  However, the examiner 
did not provide any supporting rationale for her conclusion.  
Moreover, the examiner, who merely reported that the 
veteran's tinnitus began after service, did not indicate 
whether the veteran's tinnitus was etiologically related to 
his active service.  Additionally, the joint motion raised a 
claim of secondary service connection for tinnitus.  The 
Board finds that such claim is inextricably intertwined with 
the issue on appeal, but has not been adjudicated by the RO.  
Further, the June 2002 VA examiner did not opine as to 
whether or not the veteran's tinnitus may be secondary to, 
or aggravated by, the veteran's service-connected bilateral 
hearing loss disability.  Therefore, the Board finds that 
the June 2002 VA examination is not adequate and a new VA 
clinical opinion to determine the nature and etiology of the 
veteran's tinnitus is warranted.  Such would be useful in 
the de novo adjudication of the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issue on appeal, and the claim for 
secondary service connection for 
tinnitus, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159, and any other applicable legal 
precedent.  
 
Specifically, the appellant should be 
informed as to the information and 
evidence necessary to substantiate his 
claim for service connection for 
tinnitus, including as secondary to 
service-connected disability, which 
evidence, if any, the veteran is 
expected to obtain and submit, and which 
evidence will be obtained by VA.  The 
veteran should also be advised to send 
any evidence in his possession pertinent 
to his appeal to the VA.  

Additionally, the veteran should be 
advised of what information and evidence 
not previously provided, if any, will 
assist in substantiating, or is 
necessary to substantiate, the elements 
of the claim.  Also, the veteran should 
be informed that a disability rating and 
an effective date will be assigned in 
the event of an award of the benefits 
sought, per Dingess.

2.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for tinnitus since his 
separation from service.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment 
records referred to by the veteran, not 
already of record.

3.  The veteran should then be afforded 
a VA examination by the appropriate 
specialist to determine the current 
nature and etiology of his tinnitus.  
All necessary tests should be performed.  
The examiner should be requested to 
furnish an opinion concerning whether it 
is at least as likely as not that the 
veteran's tinnitus is related to 
acoustic trauma in service, or is the 
result of, or aggravated by, his 
service-connected bilateral hearing loss 
disability.  The rationale for any 
opinion expressed should be set forth.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

4.  Thereafter, the RO should 
readjudicate the veteran's claim. The RO 
should also adjudicate the claim of 
entitlement to service connection for 
tinnitus as secondary to service-
connected disability.  If the benefit 
sought remains denied, the RO should 
issue a supplemental statement of the 
case and afford the appropriate 
opportunity to respond.  The veteran 
must be advised that a timely 
substantive appeal must be received in 
order to complete an appeal of the 
secondary service connection claim.  
Thereafter, the case should be returned 
to the Board, as warranted.


The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


